USCA11 Case: 20-12780    Date Filed: 03/22/2021   Page: 1 of 2



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-12780
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 6:19-cr-00201-PGB-GJK-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,


                                  versus


BOBBY MORLEN,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (March 22, 2021)

Before WILLIAM PRYOR, Chief Judge, LAGOA and BRASHER, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-12780      Date Filed: 03/22/2021   Page: 2 of 2



      Valarie Linnen, appointed counsel for Bobby Morlen in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Morlen’s convictions and sentences are AFFIRMED.




                                         2